DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
In the amendment and remarks filed by Applicant on 2/15/2022, it was argued that figures 1 and 2 of the present application are “comparable examples’ and, as such, not representative of “prior art”.
	As a result, the record has been clarified.
Claim Rejections - 35 USC § 112
	Applicant’s amendments and remarks with respect to the rejection of claims 1 and 8 under 35 USC 112, as set forth in the office action of 11/16/2021, are convincing.
	As a result, the rejection of claims 1 and 8 under 35 USC 112 is withdrawn.
Response to Arguments
Applicant's arguments filed 2/15/2022 with respect to the rejections of claims 1-3, 8-12, 16 and 17 under 35 U.S.C. § 103, based on combinations of Onose et al, Yoshino et al, Myers et al and Newman et al, have been fully considered but they are not persuasive. 
Applicant argues that Onose et al fails to teach or suggest amplifying the burst seed pulsed light in a discharge space in a single occurrence of discharge, as recited in independent claim 1.
The Examiner respectfully disagrees.
Clause B of claim 1 recites “…an excimer amplifier configured to amplify the burst seed pulsed light in a discharge space in a single occurrence of discharge [ italics added ] and to output the amplified light as amplified burst pulsed light…”
An excimer amplifier configured to amplify burst seed pulsed light and output it as amplified burst pulse light is shown by the amplifier (2) in figure 1 of Onose et al.
The timing diagram in figure 7 of Onose et shows that the third pulsed light is a series of individual bursts.
Furthermore, paragraph [0077] of Onose et al states “…The burst pulse controller 3 may be configured to output an oscillation trigger to the trigger corrector 32 via the amplifier controller 30 so as to cause the pair of discharge electrodes 38 to perform discharge in synchronization with injection of the third pulsed laser light 71C into the optical resonator of the amplifier 2…”
It is the Examiner’s position that synchronizing the discharge electrodes (38) in synchronization with the injection of the third pulse light (71C) fairly teaches or suggests amplifying in a single occurrence of discharge of the amplifier (2), when seen considering figure 7 of Onose et al.
Clause D of claim 1 recites “…a laser controller configured to correct a timing at which the solid-state laser apparatus is caused to output the burst seed pulsed light based on a relationship of a difference between a timing at which the solid-state laser apparatus outputs the burst seed pulsed light and a timing at which discharge occurs in the discharge space…”
This limitation is taught by the paragraph [0077] of Onose et al because synchronization is the process of considering and correcting the relative time difference of signals.
In figure 7, the trigger (Tr(1)) corresponds to the beginning of the burst (71C) and, as such, synchronizing, using controller (30), the discharge electrodes (38) to perform discharge in synchronization with the injection of pulse (71C) meets the limitation reciting “…“…a laser controller configured to correct a timing at which the solid-state laser apparatus is caused to output the burst seed pulsed light based on a relationship of a difference between a timing at which the solid-state laser apparatus outputs the burst seed pulsed light and a timing at which discharge occurs in the discharge space…”.
In summary, it is the Examiner’s position that Onose et al teaches or suggests the limitation in claim 1 argued as patentable by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al (WO 2016/121090 A1 — published August 4, 2016) in view of Yoshino et al (2021/0250710).
With respect to claim 1, Onose et al (note the family member in English — USPN 2017/0279241 will be used for reference purposes) disclose: A laser apparatus [ taught by figure 10 ] comprising: a solid-state laser apparatus configured to output burst seed pulsed light containing a plurality of pulses [ taught by Solid State Laser System (1); paragraph [0063] teaches burst operation ]; an excimer amplifier configured to amplify the burst seed pulsed light in a discharge space in a single occurrence of discharge and to output the amplified light as amplified burst pulsed light [ taught by Amplifier (2); paragraph [0077] teaches synchronization with third pulse laser light (71C) ]; an energy sensor configured to measure energy of the amplified burst pulsed light; and a laser controller configured to correct a timing at which the solid-state laser apparatus is caused to output the burst seed pulsed light based on a relationship of a difference between a timing at which the solid-state laser apparatus outputs the burst seed pulsed light and a timing at which discharge occurs in the discharge space [ taught by the Trigger Corrector (32) getting a feedback signal from Exposure Apparatus (4) and Burst Pulse Controller (3) ] with a measured value of the energy [ taught by the Exposure Apparatus (4) because a nominal value of energy from Amplifier (2) is required in order to create a feedback signal ].

Onose et al does not explicitly disclose “...an energy sensor configured to measure energy of the amplified burst pulsed light...”
Figure 7 of Yoshino et al teaches that it was known at the time of the present application to have used means (433) to sense energy output from an amplifier (20) in order to precisely determine its discharge time.
It would have been obvious, in view of Yoshino et al, to have added an energy sensor to the device of Onose et al because precise timing of the discharge of Amplifier (2) was a desired function.
With respect to claim 11, Onose et al discloses: wherein the solid-state laser apparatus includes a semiconductor laser [ taught by laser diode (40) ], a semiconductor optical amplifier configured to perform pulse amplification on light outputted from the semiconductor laser [ taught by SOA (41) ] and a burst pulse generator configured to control current in the semiconductor optical amplifier [ taught by synchronous circuit (13) ].
Claim 16 would have been obvious because paragraph [0063] of Onose et al teaches using the burst to irradiate a wafer.
Claim 17 is taught by Onose et al wherein an external signal (Trf) is input to trigger generator (8).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al and Yoshino et al as applied to claim 1 above, and further in view of Myers et al (2002/0044586).
With respect to claim 2, Onose et al discloses: wherein the excimer amplifier includes a pair of discharge electrodes [ taught by discharge electrodes (38) ], a pulse power module [ taught by pulse power module (34) ], and a charger [ taught by charger (31) ], and the /aser controller performs energy feedback control that corrects charging voltage set in the charger in such a way that the measured value of the energy approaches a target value.
The combination of Onose et al and Yoshino et al, as applied to claim 1, does not explicitly teach “... the laser controller performs energy feedback control that corrects charging voltage set in the charger in such a way that the measured value of the energy approaches a target value...”
Paragraph [0163] of Myers et al teaches that it was known at the time of the present application to use a controller to adjust charging voltage in order to control pulse energy, thus rendering claim 2 obvious in that it recites a conventional operating practice in discharge amplifiers.
Claim 3 would have been obvious in that it merely recites the order of steps met by the combination of Onose et al, Yoshino et al and Myers et al, as applied to claim 2.
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al and Yoshino et al as applied to claim 1 above, and further in viewof Newman et al (5,978,394).
Claims 8 and 9 would have been obvious because figure 10 of Newman et al teaches that feedback control in order to tune a laser amplifier was a conventional practice producing the desired result of maintaining the amplifier at a desired wavelength.
Claim 10 would have been obvious because it merely recites the order of steps met by the combination of Onose et al, Yoshino et al and Newman et al, as applied to claims 8 and 9.
With respect to claim 12, Onose et al disclose: wherein the solid-state laser apparatus includes a plurality of semiconductor lasers [ taught by laser diodes (20 and 40) J, a plurality of semiconductor optical amplifiers [Onose et al teaches one SOA (41) and a fiber amplifier (25) ], a beam combiner [ the output of the first solid state unit (11) and second solid state unit (12) are combined in the wavelength conversion unit (15) ], and a burst pulse generator configured to control current in the plurality of semiconductor optical amplifiers [ taught by synchronous circuit (13) J.

Using an SOA for the fiber amplifier (25) would have been an obvious substitution because both an SOA and fiber amplifier can perform the same function.
Allowable Subject Matter
Claims 4-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/MARK HELLNER/            Primary Examiner, Art Unit 3645